Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Responsive to claim set of 1/26/2021

Claims pending	1-14 
Claims currently under consideration	1-14 


Priority
This application has a filing date of 01/26/2021 and is a CON of 14/741,828 06/17/2015 PAT 11017882. 14/741,828 is a CIP of PCT/GB2013/053320 12/17/2013
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to document no. 1223172.6 filed in the United Kingdom on 12/21/2012. The certified copy has been filed in US parent Application No. 14/741828, therein on 8/24/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed -invention.


Claim(s) 1,9,10,11,13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsawa et al (2004 Expert Review of Vaccines 3:563-575).
Elsawa et al teach throughout the document and especially the title and abstract, target peptides including T-cell epitopes that are presented by a MHC and are for administration to a human subject as a vaccine. More particularly from pp 563 to 567 and the paragraph spanning pp 569-570, Elsawa disclose: using dendridic cells for identifying at least one binding motif (epitope sequence) from a target tumor associated antigen (TAA) or tumor specific antigen (TSA)  to which a T-cell receptor (TCR) binds; and then searching for self proteins that are present in, for instance lung and nervous tissues of humans that comprise the at least one binding motif and that are not the target peptide by clinical testing, wherein the presence of such self peptides indicates that such TCR has the potential to cause an autoimmune response (cross react) in vivo.
The foregoing reads on claims 1,9,10,11,13 and 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10,12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11017882 (referred to hereafter as ‘882)
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method steps comprising predicting cross reactivity of a MHC presented target peptide, the peptide for administration to a subject (genus) of said claims in the present invention, is anticipated by the method of selecting a MHC presented target peptide, the peptide for administration to a subject and does not cross react (species) of ‘882.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,9,10,13,14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
“wherein the presence of one or more such peptides indicates that the binding peptide has the potential to cross react in vivo” which is deemed a mental process, akin to collecting and comparing known information (of claim 1 in Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)), in which steps that can be practically performed in the human mind, as interpreted in MPEP 2106.04(a)(2)(III)(A). This judicial exception is not integrated into a practical application because the other elements of identifying at least one binding motf in a target peptide to which a binding peptide binds; and searching for peptides that are present in a subject that comprise the at least one binding motif and that are not the target peptide constitute data gathering is deemed insignificant extra-solution activity in accordance with MPEP 2106.05(g). Moreover, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such other elements taken separately and in combination even as further limited by claims 9,10,13,14 constitute conventional activities performed in immunology as evidenced by the Elsawa et al review and detailed in the anticipation rejection supra

	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        Dec 2022